The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s amendments/remarks received May 11, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 10-18 are canceled.  Claims 1-9, 19-25 are pending and under consideration.

	Priority:  This application is a 371 of PCT/US2018/026101, filed April 4, 2018, which claims priority to provisional application 62/481677, filed April 4, 2017.

Objections and Rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors.  Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claims 1-5, 19, 22, 24-25 are drawn to a method of producing a mature lasso peptide comprising:  (a) transforming a host cell with a first plasmid comprising a nucleic acid molecule encoding a lasso precursor peptide operably linked to a solubility enhancing polypeptide and a second plasmid comprising a nucleic acid molecule encoding a lasso leader peptidase, a nucleic acid molecule encoding a lasso cyclase, and a nucleic acid molecule encoding a RRE to generate a transformed host cell; (b) culturing the transformed host cell in culture media; and (c) extracting the mature lasso peptide from the host cell or culture media.
Claims 6-7, 20, 23 are drawn to a method of producing one or more peptides of a lasso biosynthetic gene cluster comprising the steps and/or elements recited in at least instant claims 6(a) to 6(c).
Claims 8-9, 21 are drawn to a method of producing a mature lasso peptide in vitro comprising combining one or more actinomycete/thermophile lasso precursor peptides, lasso cyclases, leader peptidases, and RRE domains, wherein a mature lasso peptide is produced.
Accordingly, the claims encompass a significantly large genus of transformed (or engineered) host cells comprising plasmids comprising nucleic acid molecules encoding lasso precursor peptides, solubility enhancing polypeptides, lasso leader peptidases, lasso cyclases, and RREs.  The recited genera of lasso precursor peptides, solubility enhancing polypeptides, lasso leader peptidases, lasso cyclases, and RREs are defined through their activity only and do not require any particular structure and comprise any number or type of amino acid mutations (including substitutions, deletions, additions) at any location.  The genus of host cells transformed to express or produce lasso peptides and enzymes, having no particular structure, comprises any host cell, including eukaryotic and prokaryotic cells, microbial cell or microorganism.  As such, the described genera are biomolecules defined solely by their functional characteristics and engineered host cells comprising said biomolecules defined solely by their functional characteristics, which are not sufficient characteristics for written description purposes.  MPEP 2163.
The specification discloses exemplary lasso peptides and enzymes and corresponding genes for “fusilassin” expressed in E. coli transformed with specific nucleic acid molecules encoding for the specific proteins from Thermobifida fusca (see example).  However, the specification does not disclose a genus of variants for proteins/enzymes involved in lasso peptide biosynthesis, nor indicates various nucleic acid molecules encoding the proteins/enzymes involved in lasso peptide biosynthesis as encompassed by the claims.  A single representative species of fusilassin lasso sequences with defined sequences from Thermobifida fusca to produce the specific lasso peptide fusilassin in E. coli does not provide written description for the whole genera of lasso precursor peptides, solubility enhancing polypeptides, lasso leader peptidases, lasso cyclases, and RREs and/or variants of lasso precursor peptides, solubility enhancing polypeptides, lasso leader peptidases, lasso cyclases, and RREs and/or or nucleic acid molecules that encode such proteins/enzymes involved in lasso peptide biosynthesis when there is substantial variation within each genus.  Furthermore, there is no structure/function correlation for lasso precursor peptides, solubility enhancing polypeptides, lasso leader peptidases, lasso cyclases, and RREs, and variants thereof, of lasso peptide biosynthesis described in the specification.  Without guidance on structure/function correlation for lasso precursor peptides, solubility enhancing polypeptides, lasso leader peptidases, lasso cyclases, and RREs variants of lasso peptide biosynthesis, one skilled in the art would not know which lasso precursor peptide, solubility enhancing polypeptide, lasso leader peptidase, lasso cyclase, and/or RRE would be proper for lasso peptide biosynthesis in a host cell.  The lack of description of structure/function correlation for lasso precursor peptides, solubility enhancing polypeptides, lasso leader peptidases, lasso cyclases, and RREs involved in lasso peptide biosynthesis, and the lack of representative species as encompassed by the claims, applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise terms and a skilled artisan would not recognize applicants were in possession of the claimed invention.  Accordingly, the claim encompasses a significantly large genus of engineered host cells expressing lasso peptides and proteins/enzymes, having no particular structure, in any combination to produce lasso peptides and a significantly large genera of lasso precursor peptides, solubility enhancing polypeptides, lasso leader peptidases, lasso cyclases, and RREs, having no particular structure, and nucleic acid molecules encoding the proteins/enzymes involved in lasso peptide biosynthesis.
The skilled artisan cannot necessarily envision the detailed structures of ALL the lasso precursor peptides, solubility enhancing polypeptides, lasso leader peptidases, lasso cyclases, and RREs, wherein the proteins/enzymes and variants thereof are in any engineered host cell comprising any combination and/or number of exogenous genes encoding a protein/enzyme of a lasso peptide biosynthesis gene cluster for producing a mature lasso peptide, because the specification provides no guidance as to which substitutions and/or deletions and/or additions and which amino acids are essential and critical for any of the recited enzymes, when expressed, and combined with which enzymes or possible enzymes in addition to enzymes and proteins already present in the host cell, to cause an engineered host cell to produce or express an amount of a lasso peptide, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the methods of making the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of making it. The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that:  "in claims to genetic material, however a generic statement such as 'vertebrate insulin cDNA' or 'mammalian insulin cDNA,' without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define the structure of any and all possible combinations of proteins/enzymes that fall within its definition or any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus."  It is noted that given that [1] the genus of any host cell, including eukaryotes, microorganisms including any prokaryotes, fungi, etc. expressing any and all possible combinations of a broad genus of enzymes recited in claims having essentially any structure while limited only by their functions, wherein the structural diversity within such genus of enzymes are widely variant and diverse; and [2] it is highly unpredictable which enzyme or possible combinations of all enzymes when introduced into a heterologous host cell would be functionally compatible with biological pathways that are already present in the host cell, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed genus of inventions.

Reply:  Applicant’s remarks have been considered but they are not persuasive.  
Applicant asserts that the recitation of host cells, lasso precursor peptides, solubility enhancing polypeptides, lasso leader peptidases, lasso cyclases, and RREs in the present claims, accompanied by the description of those elements in the specification, is adequate to convey possession to those skilled in the art.  Applicant submits that those skilled in the art will “visualize or recognize” in that description a sufficient number of representative species that it conveys possession of what’s claimed.  Ariad, 598 F.3d at 1349.
Applicant’s remarks are not persuasive.  Lasso peptides belong to a large and ever-growing super-family of natural products arising from ribosomally synthe-sized polypeptide precursors (Maksimov et al. p. 333).  It is known that lasso peptides have variable structural features and amino acid compositions; diversity in the lasso peptide family comes from the wide variety of sequences that exists in family members as well as different lengths and topologies (Maksimov et al. p. 333-334).  Due to the difficulties asso-ciated with soluble purification of lasso peptide maturation enzymes, the exact sequence of steps in the biosynthesis of lasso peptides and their kinetics remain unknown (Maksimov et al. p. 336).  Indeed, most of the new lasso peptides discovered over the past 2 years reside squarely in the “function unknown” category (Maksimov et al. p. 342).  
It is known that the majority of lasso peptide structural diversity remains unexplored, particularly in the Firmicutes, Cyanobacteria, Euryarchaeota, and Bacteroidetes; intriguingly, many large lasso peptide families do not have any isolated members (Tietz et al. p. 5).  Nearly all lasso peptide precursors are not recognized as coding sequences and their hypervariability makes their identification nontrivial (Tietz et al. p. 2).
As previously noted, the specification discloses exemplary lasso peptides and enzymes and corresponding genes for “fusilassin” expressed in E. coli transformed with specific nucleic acid molecules encoding for the specific proteins from Thermobifida fusca (see example).  However, the specification does not disclose a genus of variants for proteins/enzymes involved in lasso peptide biosynthesis, nor indicates various nucleic acid molecules encoding the proteins/enzymes involved in lasso peptide biosynthesis as encompassed by the claims.  A single representative species of fusilassin lasso sequences with defined sequences from Thermobifida fusca to produce the specific lasso peptide fusilassin in E. coli does not provide written description for the whole genera of lasso precursor peptides, solubility enhancing polypeptides, lasso leader peptidases, lasso cyclases, and RREs and/or variants of lasso precursor peptides, solubility enhancing polypeptides, lasso leader peptidases, lasso cyclases, and RREs and/or or nucleic acid molecules that encode such proteins/enzymes involved in lasso peptide biosynthesis when there is substantial variation within each genus.
The described genera are biomolecules defined solely by their functional characteristics and engineered host cells comprising said biomolecules defined solely by their functional characteristics which are not sufficient characteristics for written description purposes.  MPEP 2163.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating or making it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Given that [1] the genus of any host cell, including eukaryotes, microorganisms including any prokaryotes, fungi, etc. expressing any and all possible combinations of a broad genus of enzymes recited in claims having essentially any structure while limited only by their functions, wherein the structural diversity within such genus of enzymes are widely variant and diverse; and [2] it is highly unpredictable which enzyme or possible combinations of all enzymes when introduced into a heterologous host cell would be functionally compatible with biological pathways that are already present in the host cell, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed genus of inventions.
For at least these reasons, the 35 U.S.C. 112(a) rejection is maintained.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Link et al. (US 20150225463; IDS 01.22.20, previously cited) in view of Tietz et al. (2017 Nat Chem Biol 13(5):  470-478, published February 28, 2017; IDS 01.22.20, previously cited).  Link et al. disclose methods of making astexin-1, astexin-2, and astexin-3 lasso peptides (at least abstract, paragraph 0010).  It is disclosed lasso peptides are a class of ribosomally-synthesized and posttranslationally modified peptides (RiPPs) where biosynthesis involves four genes, the A gene encoding the lasso peptide precursor, the B and C genes encoding maturation enzymes and a D gene encoding an ABC transporter (at least paragraph 0021).  Link et al. disclose the astexin gene clusters lack the ABC transporter, but instead includes include AtxE1 and AtxE2 encoding a lasso peptide isopeptidase (at least paragraphs 0023-0024).  Link et al. disclose astexin-1, astexin-2, and axtexin-3 nucleic acids encoding for their respective peptides, vectors and host cells comprising said nucleic acids (at least paragraphs 0173-0197).  Link et al. disclose expression of proteins in prokaryotes is most often carried out in Escherichia coli (E. coli) with vectors, where fusion vectors add a number of amino acids to the amino or C terminus of the recombinant protein; such fusion vectors typically serve three purposes:  increase expression of recombinant proteins; increase solubility of the recombinant protein; aid in purification of the recombinant protein (at least paragraph 0183).  Link et al. further disclose in paragraph 0183 that typical fusion vectors fuse glutathione S-transferase (GST) or maltose binding protein to the target recombinant protein.  Link et al. disclose lasso peptides can typically be expressed in greater yield using E. coli as a heterologous host (at least paragraph 0198).
Link et al. disclose transforming E. coli cells with lasso peptide expression vectors pMM37, pMM39 or pMM40 plasmids, culturing the transformed E. coli cells, and extracting the expressed lasso peptides, for heterologous expression of astexin-2 and astexin-3 (at least examples 1 and 12).  It is disclosed that pMM37 comprises the atxA2A3B2B3 genes (duel precursor), pMM39 comprises the atxA3B2C2 genes (single precursor), pMM40 comprises the atxA2B2C2 genes (single precursor) (at least paragraphs 0198-0199, 0229).  It is disclosed the precursors include a ribosome binding sequence upstream of the respective genes (at least paragraph 0198).  Therefore, Link et al. can be deemed to disclose a method of producing a mature lasso peptide comprising transforming a host cell with plasmids comprising a nucleic acid molecule encoding a lasso precursor peptide operably linked to a solubility enhancing polypeptide, a nucleic acid molecule encoding a lasso leader peptidase, a nucleic acid molecule encoding a lasso cyclase; culturing the transformed host cell in culture media; and extracting the mature lasso peptide from the host cell or culture media.  Link et al. do not explicitly teach a second plasmid comprising a nucleic acid molecule encoding a lasso leader peptidase, a nucleic acid molecule encoding a lasso cyclase, and a nucleic acid molecule encoding a RiPP recognition element (RRE).
Tietz et al. disclose lasso peptide biosynthesis requires a lasso precursor peptide, a lasso cyclase (C-protein) homologous to asparagine synthase, a leader peptidase (B-protein) homologous to transglutaminase, and a RiPP recognition element (RRE, E-protein), which binds the leader peptide and directs enzymatic modification (at least p. 2, also Fig. 1b).  Lasso peptide biosynthesis is orchestrated by the binding of the leader peptide by a ~90 residue RRE domain; this facilitates interaction with modification enzymes and large accounts for the substrate specificity of RiPP biosynthesis (p. 6).  It is disclosed that with rare exception, the lasso peptide RRE is a discrete protein or fused to the leader peptidase (p. 6).  It is disclosed lasso peptide BGCs (biosynthetic gene cluster) encode a lasso precursor upstream of discrete C, E, and B proteins (p. 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of producing a mature lasso peptide comprising transforming a host cell with plasmids comprising a nucleic acid molecule encoding a lasso precursor peptide operably linked to a solubility enhancing polypeptide and a plasmid comprising a nucleic acid molecule encoding a lasso leader peptidase, a nucleic acid molecule encoding a lasso cyclase, and a nucleic acid molecule encoding a RRE to generate a transformed host cell; culturing the transformed host cell in culture media; and extracting the mature lasso peptide from the host cell or culture media (instant claims 1-9, 19-25).  The motivation to do so is given by the prior art.  Link et al. disclose heterologous expression of lasso peptides comprising transforming E. coli host cells with plasmids comprising lasso peptide genes or nucleic acid molecules encoding a lasso precursor peptide operably linked to a solubility enhancing peptide, a leader peptidase (B gene), and a lasso cyclase (C gene).  While Link et al. do not explicitly teach a RiPP recognition element, it was known that in addition to a lasso precursor peptide, a lasso cyclase, and a leader peptidase, a RRE domain is also present in lasso peptide biosynthesis (Tietz et al.).  It is disclosed that the lasso peptide RRE is a discrete protein or fused to the leader peptidase and further the cyclase and peptidase are discrete proteins from the lasso precursor peptide (Tietz et al. p. 6-7).  Therefore, one of ordinary skill would have reasonable motivation that the precursor peptide and solubility enhancing polypeptide can be encoded by nucleic acid molecules in one fusion vector and the leader peptidase, lasso cyclase, and RRE domain can be encoded by nucleic acid molecules in another fusion vector because the RRE domain, lasso cyclase, and leader peptidase are discrete from the precursor peptide.  One of ordinary skill would have a reasonable expectation of success because the genes required for lasso peptide biosynthesis are known and methods for heterologous protein expression in host cells are known.
	Regarding instant claim 2, Link et al. disclose lasso peptides can typically be expressed in greater yield using E. coli (at least paragraph 0198) where it is disclosed cells harboring single precursor constructs produced higher levels of the lasso peptides (at least paragraph 0202).  In this instance, since the prior art further disclose the same elements and/or components claimed for producing a lasso peptide; therefore, it would have been obvious to one of ordinary skill to arrive at the claimed lasso peptide production yield of 0.5 mg/L of culture media by routine optimization. 
	Regarding instant claims 3, 5, Tietz et al. disclose lasso peptides from Actinobacteria and the lasso BCGs each encode a lasso precursor upstream of discrete C, E, and B proteins (p. 7).
	Regarding instant claim 4, as noted above, Link et al. disclose lasso peptides can typically be expressed in greater yield using E. coli as a heterologous host (at least paragraph 0198).
	Regarding instant claim 19, Link et al. disclose identification of the lasso peptides obtained and discloses they are in “lasso” form (at least p. 13-14).  Therefore, one of ordinary skill would have reasonable expectation that the lasso peptides expressed from E. coli disclosed in Link et al. have at least 90% biological activity to a corresponding wildtype lasso peptide.
	Regarding instant claim 22, Link et al. disclose codon optimization of nucleic acid sequences to be inserted into an expression vector, to maximize expression in the host, i.e. E. coli (at least paragraphs 0185, 0196).
	Regarding instant claims 24-25, Link et al. disclose expression of proteins in prokaryotes is most often carried out in Escherichia coli (E. coli) with vectors, where fusion vectors add a number of amino acids to the amino or C terminus of the recombinant protein; such fusion vectors typically serve three purposes, including increasing solubility of the recombinant protein (at least paragraph 0183).
	Regarding instant claim 6, Link et al. disclose expression of proteins in prokaryotes is most often carried out in Escherichia coli (E. coli) with vectors, where fusion vectors add a number of amino acids to the amino or C terminus of the recombinant protein; such fusion vectors typically serve three purposes:  increase expression of recombinant proteins; increase solubility of the recombinant protein; aid in purification of the recombinant protein (at least paragraph 0183).  Tietz et al. disclose lasso peptides from Actinobacteria and biosynthesis requires a BGC encoding lasso precursor peptide, a lasso cyclase, a leader peptidase, and a RRE domain, where each are discrete proteins (p. 6-7), and lasso peptides in Archaea (p. 11).  Therefore, it would have been obvious to produce one or more peptides of a lasso biosynthetic gene cluster comprising transforming a host cell with multiple plasmids or fusion vectors each comprising at least a nucleic acid molecule encoding one of the required lasso peptide proteins selected from actinomycete/thermophile lasso precursor peptide, lasso cyclase, leader peptidase, and a RRE domain, further operably linked to a solubility enhancing polypeptide, and/or combinations of said plasmids/vectors; culturing the transformed host cell in culture media; and extracting one or more expressed lasso peptides from the host cell or culture media.  The motivation to do so is given by Tietz et al. which disclose lasso peptides are present in Actinobacteria and Archaea and the genes and/or proteins required for lasso peptide synthesis were known.
Regarding instant claim 7, as noted above, Link et al. disclose lasso peptides can typically be expressed in greater yield using E. coli as a heterologous host (at least paragraph 0198).
Regarding instant claim 20, as noted above, the prior art disclose the same elements and/or components claimed for producing a lasso peptide.  Therefore, one of ordinary skill would have reasonable expectation that the lasso peptides of a lasso biosynthetic gene cluster expressed from E. coli would also have at least 90% biological activity to corresponding wildtype lasso peptides of a lasso biosynthetic gene cluster.
Regarding instant claim 23, Link et al. disclose codon optimization of nucleic acid sequences to be inserted into an expression vector, to maximize expression in the host, i.e. E. coli (at least paragraphs 0185, 0196).
Regarding instant claim 8, Link et al. disclose in some embodiments, the lasso peptide is chemically synthesized in vitro (at least paragraph 0119).  Link et al. also disclose methods of purifying polypeptides, by extraction from a natural source, by expression of a recombinant nucleic acid (at least paragraph 0115).  Tietz et al. disclose lasso peptide biosynthesis requires a BGC encoding lasso precursor peptide, a lasso cyclase, a leader peptidase, and a RRE domain, where each are discrete proteins, including lasso peptides from Actinobacteria (p. 6-7) and lasso peptides from Archaea (p. 11).  Therefore, it would have been obvious to arrive at the claimed method of producing a mature lasso peptide in vitro comprising combining one or more actinomycete/thermophile lasso precursor peptides, lasso cyclases, leader peptidases, and RRE domains, wherein a mature lasso peptide is produced.  The motivation to do so is given by the prior art, which disclose lasso peptides can be produced in vitro, lasso peptides are present in Actinobacteria and Archaea and the genes and/or proteins required for lasso peptide synthesis were known and can be produced and extracted.
Regarding instant claims 9, 21, in this instance, the prior art disclose the same elements and/or components claimed for producing a lasso peptide; therefore, it would have been obvious to one of ordinary skill to arrive at the claimed lasso peptide production yield of 1.0 mg/L by routine optimization and have reasonable expectation that the lasso peptides have at least 90% biological activity to corresponding wildtype lasso peptides. 

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.
Firstly, regarding Applicant’s remarks that Tietz et al. is not prior art to the instant application, the remarks are not persuasive.  It is submitted that Tietz et al. actually has a electronic publication date of February 28, 2017.  A copy of the Tietz et al. reference being available on February 28, 2017, is included herein.  Additionally, it is noted that Applicant’s IDS submitted January 22, 2020, also acknowledges a publication date of February 28, 2017 for the Tietz et al. reference.  As also noted by Applicant, the instant application claims priority to provisional application 62/481677, filed April 4, 2017.  Therefore, the Tietz et al. reference qualifies as prior art for the instant application.
Regarding Applicants’ remarks that Link et al. do not teach or suggest a lasso precursor peptide operably linked to a solubility enhancing polypeptide, the remarks are not persuasive.  As noted in the 103 rejection, Link et al. disclose methods of making astexin-1, astexin-2, and astexin-3 lasso peptides (at least abstract, paragraph 0010).  Link et al. further disclose lasso peptides are classified as RiPPs, where biosynthesis involves four genes, the A gene encoding the lasso peptide precursor, the B and C genes encoding maturation enzymes and a D gene encoding an ABC transporter (at least paragraph 0021), where astexin gene clusters lack the ABC transporter (at least paragraphs 0023-0024).  Link et al. disclose lasso peptide expression vectors including at least pMM39 and pMM40 for E. coli cells, where pMM39 comprises the atxA3B2C2 genes (single precursor) and pMM40 comprises the atxA2B2C2 genes (single precursor) (at least paragraphs 0198-0199, 0229).  
	Link et al. disclose expression of proteins in prokaryotes is most often carried out in E. coli with vectors, where fusion vectors add a number of amino acids to the amino or C terminus of the recombinant protein; such fusion vectors typically serve three purposes:  increase expression of recombinant proteins; increase solubility of the recombinant protein; aid in purification of the recombinant protein (at least paragraph 0183); where typical fusion vectors fuse glutathione S-transferase (GST) or maltose binding protein to the target recombinant protein (paragraph 0183).  Link et al. disclose lasso peptides can typically be expressed in greater yield using E. coli as a heterologous host (at least paragraph 0198).
Therefore, Link et al. can be deemed to fairly disclose or suggest a plasmid comprising a lasso precursor peptide operably linked to a solubility enhancing polypeptide.
Link et al. is further cited with Tietz et al., which disclose that lasso peptide biosynthesis requires a lasso precursor peptide, a lasso cyclase (C-protein) homologous to asparagine synthase, a leader peptidase (B-protein) homologous to transglutaminase, and a RiPP recognition element (RRE, E-protein), which binds the leader peptide and directs enzymatic modification (at least p. 2, also Fig. 1b).
MPEP 2144.04 notes that the rearrangement and/or duplication of parts is obvious.
In this instance, the genes involved in lasso peptide synthesis were known and disclosed in the prior art.  The prior art further discloses expressing the lasso peptide genes in E. coli, where the genes are fused with solubility enhancing polypeptides in vectors (Link et al.).
Therefore, it would have been obvious to arrive at the claimed plasmids comprising a nucleic acid molecule encoding a lasso precursor peptide operably linked to a solubility enhancing polypeptide and a plasmid comprising a nucleic acid molecule encoding a lasso leader peptidase, a nucleic acid molecule encoding a lasso cyclase, and a nucleic acid molecule encoding a RRE (at least instant claim 1).
It would be obvious that a second plasmid comprising genes required for lasso peptide synthesis, including genes encoding leader peptidase, lasso cyclase, and RRE domain, can be incorporated with the first plasmid of Link et al. comprising a lasso precursor peptide operably linked to a solubility enhancing polypeptide into E. coli because each of the genes involved in lasso peptide synthesis will still be expressed.  Therefore, placing the genes involved in lasso peptide synthesis to be on the same plasmid or another plasmid, and further fused to a solubility enhancing polypeptide, would be obvious to one of ordinary skill as a matter of design choice because the protein will still be expressed.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656